Citation Nr: 1222225	
Decision Date: 06/26/12    Archive Date: 07/02/12	

DOCKET NO.  09-13 419	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the postoperative residuals of right (major) shoulder injury.



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from August 1993 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The Veteran's postoperative residuals of right (major) shoulder injury are presently characterized by flexion to no less than 160 degrees and abduction to no less than 180 degrees accompanied by pain, with no evidence of recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements, malunion of the humerus accompanied by marked deformity, or ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the service-connected residuals of right (major) shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.40, 4.71a and Part 4, Diagnostic Codes 5200, 5201, 5202, 5203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in August 2007 and December 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that his service-connected disability had increased in severity.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, the Veteran has raised no allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well VA (including Virtual VA) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks an increased evaluation for the postoperative residuals of right shoulder injury.  In pertinent part, it is contended that current manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 20 percent schedular evaluation now assigned.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.7 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

At the time of a prior VA examination in May 1997, the Veteran indicated that he wrote left-handed, but used his right hand for "all other things."

VA treatment records covering the period from January to March 2003 reveal that the Veteran was seen at that time for an apparent dislocation of the right shoulder.  According to the Veteran, he had a history of dislocating his right shoulder approximately seven times in the past.  In late January, and under "heavy conscious sedation," the Veteran underwent a closed reduction of his right shoulder.  Subsequent to that procedure, in early March 2003, the Veteran was described as "doing well," with good strength and no apprehension.  Recommended at the time was that the Veteran should be followed up in three months to check his range of motion and see how he was doing.  At the time of evaluation, the Veteran was described as "pretty much asymptomatic."

At the time of a VA examination in September 2007, it was noted that the Veteran's medical records were available, and had been reviewed.  When questioned, the Veteran complained of pain, as well as giving way, stiffness, and weakness in his right shoulder.  However, he denied any problems with deformity, or incoordination, and similarly denied difficulties with effusion or inflammation.  According to the Veteran, he experienced episodes of dislocation or subluxation less than once a year.  He indicated that he was left handed.

On physical examination, range of motion measurements showed flexion and abduction from 0 to 180 degrees, with internal and external rotation from 0 to 90 degrees, and no objective evidence of pain with active motion.  According to the examiner, although range of motion was normal throughout, abduction was slightly weaker on the right when compared to the left shoulder.  The pertinent diagnosis was of radiographic evidence of previous surgery and abnormality related to recurrent dislocation of the right shoulder joint, with no clinical evidence of functional impairment.

At the time of a subsequent VA examination in March 2012, the Veteran denied any increased pain, and similarly denied any problems with shoulder dislocation since 2003.  According to the Veteran, he had not lost any time from work as a result of his shoulder injury or shoulder pain.  Significantly, when questioned, the Veteran described himself as ambidextrous.

On physical examination, range of motion measurements showed flexion from 0 to 160 degrees, with pain at 155 degrees, and abduction from 0 to 180 degrees (considered to be normal), with pain at 180 degrees.  On repetitive use testing, range of motion measurements showed flexion from 0 to 170 degrees, with abduction from 0 to 165 degrees.  According to the examiner, the Veteran exhibited no additional limitation of motion of the shoulder and arm following repetitive use testing.  Nor was there evidence of guarding of either shoulder.  Muscle strength in the Veteran's right shoulder was 5/5 for both forward flexion and abduction.  Moreover, there was no evidence of any ankylosis of the glenohumeral (scapulohumeral) joint.  According to the examiner, the scar related to the Veteran's right shoulder surgery was neither painful nor unstable, and no greater than 39 square centimeters (6 square inches).

In view of the confusion as to whether the right may be considered a major extremity, the Board has assumed that it is for the purposes of this discussion.  This is to the Veteran's advantage as less limitation of motion needs to be shown to allow a higher rating.

Pursuant to applicable law and regulation, the 20 percent evaluation currently in effect for the Veteran's service-connected residuals of right shoulder injury contemplates a limitation of (major) arm motion at shoulder level, or, in the alternative, recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.  A 20 percent evaluation is similarly indicated where there is evidence of malunion of the humerus, with accompanying moderate deformity, or dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula, with accompanying loose movement.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5203 (2011).

An increased, which is to say, 30 percent evaluation is warranted where there is evidence of a limitation of (major) arm motion to midway between the side and shoulder level, or, in the alternative, recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 30 percent evaluation is, similarly, indicated where there is demonstrated evidence of malunion of the humerus, with accompanying marked deformity, or favorable ankylosis of the scapulohumeral articulation, with abduction to 60 degrees, such that the Veteran can reach his mouth and head.  See 38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5200, 5201, 5202 (2011).

As is clear from the above, no more than a 20 percent evaluation is warranted for the Veteran's service-connected postoperative residuals of right (major) shoulder injury.  More specifically, at no time during the course of the current appeal has the Veteran exhibited a limitation of motion of his right (major) arm to midway between his side and shoulder level.  Rather, as demonstrated by the evidence, range of motion of the Veteran's right shoulder joint has been relatively good.  Moreover, based on the evidence of record, there is no indication that the Veteran suffers from recurrent dislocation of his humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.  In point of fact, by the Veteran's own admission, he has experienced no dislocations of his right shoulder since 2003.  Nor has it been demonstrated that the Veteran suffers from ankylosis, either favorable or unfavorable, of his right shoulder joint.  As of the time of the aforementioned VA examination in March 2012, the Veteran denied any problems with increased pain.  Moreover, according to the Veteran, he had lost no time from work as a result of his service-connected right shoulder impairment.  Significantly, at the time of that examination, muscle strength was within normal limits for both flexion and abduction.  Under the circumstances, and given the aforementioned clinical findings, no more than a 20 percent evaluation is warranted for the Veteran's service-connected residuals of right shoulder injury.

In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it is clear that, over the course of the Veteran's current appeal, symptomotology attributable to his service-connected right shoulder disability has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected right shoulder disability is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).





ORDER

An evaluation in excess of 20 percent for the postoperative residuals of right (major) shoulder injury is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


